UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1703


BERNADETTE NELSON-ROGERS,

                    Plaintiff - Appellant,

             v.

KAISER PERMANENTE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-03326-GJH)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernadette Nelson-Rogers, Appellant Pro Se. Rafael Eloy Morell, LAW OFFICES OF
RAFAEL E. MORELL, PLLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernadette Nelson-Rogers seeks to appeal the district court’s order granting

Defendant’s motion for summary judgment and dismissing her civil action alleging

employment discrimination. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on February 25, 2020. Nelson-Rogers filed the

notice of appeal on June 25, 2020. Because Nelson-Rogers failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we grant Defendant’s

motion to dismiss and dismiss the appeal. *

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



       *
         On April 10, 2020, the district court issued a standing order, affording litigants an
84-day filing extension in response to the COVID-19 pandemic. See Standing Order
2020-7 Regarding Court Operations under the Exigent Circumstances Created by COVID-
19, No. 1:00-mc-00308 (D. Md. April 10, 2020). However, even if the filing extension is
applied to Nelson-Rogers’ case, her notice of appeal is still untimely, as the order extended
the appeal period until June 19, 2020, and she filed her notice of appeal on June 25, 2020.

                                              2